Opinion filed June 23, 2016




                                      In The


        Eleventh Court of Appeals
                                   __________

                                No. 11-16-00108-CV
                                    __________

 BITTER CREEK WATER SUPPLY CORPORATION, Appellant
                                         V.
                              WESLEY SIMS, Appellee


                     On Appeal from the 32nd District Court
                             Nolan County, Texas
                         Trial Court Cause No. 19,506


                      MEMORANDUM OPINION
      Out of an abundance of caution, Bitter Creek Water Supply Corporation filed
a notice of appeal from a March 17, 2016 order related to the parties’ motions for
summary judgment. Bitter Creek stated in its notice of appeal that it did not believe
that the order was a final judgment. On April 29, 2016, this court abated the appeal
pursuant to a motion filed by Bitter Creek in which Bitter Creek requested an
abatement for up to forty-five days to obtain a final judgment. In our April 29 order,
we informed Bitter Creek that this appeal was subject to dismissal if a final,
appealable order or judgment was not entered by June 13, 2016. See TEX. R.
APP. P. 42.3. We directed Bitter Creek to notify us immediately of the entry of an
appealable order. Bitter Creek has not notified us of any additional trial court orders,
and the district clerk informed the clerk of this court on June 20, 2016, that no final
judgment had been entered.
      Accordingly, we dismiss this appeal.


                                                            PER CURIAM


June 23, 2016
Panel consists of: Wright, C.J.,
Willson, J., and Bailey, J.




                                           2